PHOTRONICS, INC. AND SUBSIDIARIES Non-GAAP Financial Measure Reconciliation of GAAP Net income to EBITDA (in thousands) (Unaudited) Three Months Ended Nine Months Ended July 31, August 1, July 31, August 1, GAAP Net income $ Add: interest expense Add: income tax expense Add: depreciation and amortization Add(less): special items (a) ) EBITDA $ (a) Special items consist of debt extinguishment loss and non-cash consolidation and restructuring charges/(credits), warrants expense (income), deferred financing fees write-off and stock compensation expense
